815 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clell H. BROWN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES.
No. 86-3352.
United States Court of Appeals, Sixth Circuit.
March 24, 1987.

Before ENGEL, KRUPANSKY and NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Clell H. Brown (Brown) appealed from a final order of the district court granting the Secretary's motion for summary judgment.  Brown was denied social security disability benefits.


2
Brown filed an application for disability benefits on March 11, 1983, alleging that he had become disabled in January of that year as a result of coronary vascular disease and angina.  After his application was denied by the Secretary, Brown requested a de novo hearing before an administrative law judge.  The administrative law judge denied benefits and the Appeals Council refused to grant review.


3
Brown thereafter filed this action in federal district court, arguing that the Secretary's decision was not supported by substantial evidence and contained reversible errors of law.  The district court referred the matter to a magistrate and cross-motions for summary judgment were filed.  After conducting a de novo review of portions of the magistrate's report, the district court adopted the report and granted the Secretary's motion for summary judgment.  This timely appeal followed.


4
Upon consideration of the briefs and oral arguments of counsel together with the record herein, the judgment of the district court is hereby AFFIRMED for the reasons articulated in the district court's opinion.